Citation Nr: 0120744	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  01-03 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
chronic bronchitis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active naval service from November 1972 to 
September 1973.  This matter comes to the Board of Veterans' 
Appeals (Board) from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO) which denied an increased rating for the 
veteran's service-connected chronic bronchitis.

In his August 2000 notice of disagreement, the veteran 
indicated that he was unable to work.  As the issue of TDIU 
has not yet been addressed, it is referred to the RO for 
initial adjudication.  


FINDINGS OF FACT

1.  The veteran's chronic bronchitis is manifested by 
subjective complaints of difficulty breathing, dyspnea, 
productive cough, fatigue, and an inability to work.  

2.  Pulmonary function testing conducted in January 2001 
revealed an FEV-1/FVC ration of between 54 and 63 percent.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for a 60 evaluation for service-connected chronic bronchitis 
are met.  38 U.S.C.A. §§  1151, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6600 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By January 1974 rating decision, the RO granted service 
connection for chronic bronchitis evaluated as 10 percent 
disabling, effective September 8, 1973.  

In October 1999, the veteran asked that his claim be reopened 
as his condition had worsened.  He indicated that he was 
hospitalized for "lung problems" in December 1998, and that 
he had severe problems breathing.  

The record indicated that he was hospitalized at Twin Cities 
Community Hospital in December 1998.  His chief compliant was 
left side pain.  On admission, the diagnostic impression was 
abdominal pain of unclear etiology and bilateral lower lobe 
infiltrates with pneumonia.  It was indicated that the 
veteran's last episode of pneumonia occurred 27 years before.  
The preliminary diagnosis was right lower lobe pneumonia with 
pleural effusion on the right.  He also had rales, rhonchi, 
and egophony in the right base.  The relevant discharge 
diagnoses were left lower lobe pneumonia with parapneumonic 
effusion and right lower lobe pneumonia with minimal 
effusion.  The report indicated that the veteran was well 
until the evening prior to admission when he noted flu-like 
symptoms.  His condition on discharge was described as 
"significantly improved."  

A November 1999 radiologic report reflected findings of old 
pleural thickening suggestive of post-inflammatory changes at 
the left costophrenic angle area and no acute cardiopulmonary 
disease.  

In December 1999, a fee-basis examination was conducted by P. 
Schechter, D.O., at which time the veteran reported that he 
contracted bronchitis/pneumonia in late 1972 and that he was 
hospitalized for 11/2 years.  He reported recurrent pneumonia, 
a productive cough, and shortness of breath.  On objective 
medical examination, his lungs were found to be clear to 
auscultation without wheezing, rhonchi, or rales heard while 
seated.  Inspirations and exhalations were mildly restricted 
and excursions were limited.  The FEV-1/FVC (FEV-1 stands for 
forced expiratory volume in one second, FVC stands for forced 
vital capacity) ratio was 98 percent of predicted.  The 
examiner diagnosed severe restrictive pulmonary disease, to 
include chronic bronchitis.  She opined that his disability 
would prevent him from performing his duties as a security 
guard as ordinary activity caused undue fatigue, dyspnea, and 
shortness of breath.  

A January 2000 VA clinical progress note indicated wheezing 
with exertion.  

In March 2000, he was hospitalized for approximately a week 
after acute onset of chest pain and shortness of breath.  The 
cause was found to be multiple pulmonary emboli.  There were 
crackles bilaterally and decreased breath sounds at the 
bases.  An associated study indicated that the lung fields 
were clear.  A subsegmental atelectasis was seen at the base 
of the left lung without change.  

In June 2000, Dr. Schechter submitted pulmonary function test 
results.  FEV-1 was 49 percent of predicted signifying a 
moderate obstruction problem.  The FEV-1/FVC ratio was 77.4 
percent of predicted value before the bronchodilator and 91.1 
percent after.  The results were consistent with chronic 
bronchitis with mild restrictive pulmonary disease and 
moderate obstructive lung disease with mild response to 
bronchial dilators.  

The January 2001 pulmonary function testing was interpreted 
as revealing a severe obstructive lung defect and moderate 
restrictive lung defect.  The FEV-1/FVC ratio ranged between 
54 and 63 percent.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  All reasonable doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2001).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2001).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

38 C.F.R. § 4.27 (2001) provides that unlisted disabilities 
requiring rating by analogy will be coded with the first two 
numbers of the schedule provisions for the most closely 
related body part and "99."  Hyphenated diagnostic codes 
are used when a rating under one code requires use of an 
additional code to identify the basis for the evaluation 
assigned.  The additional code is shown after the hyphen.  

Also, when an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).  

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors, which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995).  

Under the currently applicable criteria, a 10 percent rating 
is to be assigned where there is Forced Expiratory Volume per 
one second (FEV-1) of 71 to 80 percent predicted, or; FEV-
l/Forced Vital Capacity (FVC) of 71 to 80 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 66 to 80 percent 
predicted.  A 30 percent rating requires FEV-1 of 56 to 70 
percent predicted, or; FEV-l/FVC of 56 to 70 percent, or; 
DLCO (SB) of 56 to 65 percent predicted.  A 60 percent rating 
requires FEV-1 of 40 to 55 percent predicted, or; FEV-I/FVC 
of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
rating requires FEV-1 less than 40 percent of predicted 
value, or; the ratio of FEV-1 /FVC less than 40 percent, or; 
DLCO (SB) less than 40 percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  38 C.F.R. 
§ 4.97, Code 6600 (2001).  

Although this claim was decided by the RO before enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), a remand to the RO for 
additional action is not warranted as VA has already met its 
obligations to the veteran under that statute.  All relevant 
facts have been adequately developed by the RO; given the 
facts of this case, there is no reasonable possibility that 
any further assistance to the veteran would aid in 
substantiating his claim.  The RO obtained records from Twin 
Cities Hospital, VA Santa Barbara Outpatient Clinic, 
including records from the San Luis Obispo VA Outpatient 
Clinic, and Sepulveda VA Ambulatory Care Center.  
Additionally, the RO arranged for a comprehensive fee-basis 
examination and supplied a statement of the case and 
supplemental statement of the case.  As the RO fulfilled its 
duty to assist, and because the change in law has no material 
effect on adjudication of his claim, the Board finds that it 
can consider the merits of this appeal without prejudice to 
him.  See Bernard v Brown, 4 Vet. App. 384 (1993).  The Board 
notes that the veteran challenged the fee-basis examiner's 
qualifications as she holds a D.O. (doctor of osteopathy) as 
opposed to a M.D. (medical doctor) degree.  Based on a close 
review of the substance of the examination reports in 
question, the Board finds that no new examination is 
necessary, as there is no indication that Dr. Schechter's 
medical qualifications are in any way deficient.  

As outlined above, the rating mechanism for evaluating 
chronic bronchitis is based on a strict formula.  However, 
the veteran is entitled the highest rating permissible under 
the particular circumstances.  See 38 C.F.R. § 4.7.  Further, 
all benefit of the doubt is to be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  

The most recent medical evidence of record is the pulmonary 
function testing conducted in January 2001, which presumably 
most closely approximates his current state of disability, 
reflecting FEV-1/FVC ratios of between 54 and 63 percent.  
Such results fall between the 30 and 60 percent rating 
criteria.  38 C.F.R. § 4.97, Code 6600.  Because his symptoms 
have been characterized as severe, and as "the tie goes to 
the runner," see Gilbert, supra, a 60 percent rating must be 
assigned.  Id.; 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An evaluation of 60 percent for chronic bronchitis is 
granted.



		
	J.F. Gough
	Member, Board of Veterans' Appeals

 


